DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07 January 2021. As directed by the amendment: claims 35, 36, 44, 60, 63, and 64 have been amended; claim 47 has been cancelled; and no claims have been added. Thus, claims 35-46 and 48-68 are presently pending in this application with claims 40-42, 45, 48-59, and 66-68 withdrawn from consideration. 
Applicant’s amendments to the Claims and Drawings have overcome each and every objection and 112(b) rejection made in the previous office action.
Response to Arguments
Applicant's arguments filed 07 January 2021 have been fully considered but they are not persuasive. Applicant argues that Schriver fails to teach or disclose amended limitations “a layer … configured to diffuse light having a wavelength selected according to at least one visually perceptive property of said fluid” and “a cartridge having a cylindrical body portion having an inner surface that defines a reservoir containing a fluid and an outer surface opposite the inner surface.” Applicant further argues that the interpretation of Schriver in the previous office action is incorrect because the pressure jacket does not form part of the cartridge surrounding the fluid. 
Regarding claim 35, Schriver does teach a layer as part of the light-diffusing section (¶0123) that is affixed to the device, specifically with adhesive. The limitation “light having a wavelength selected according to at least one visually perceptive property of said fluid” is broad and only requires the diffused light to be related to a visual property of the fluid. In the invention of Schriver, the diffused light is intended to illuminate the syringe and the fluid in order to monitor the device for air bubbles or otherwise (¶0120). The light is chosen in order to be able to illuminate the fluid within the cartridge, meaning that the wavelength of the light is chosen based on the fluid property of visibility. The rejection is therefore maintained as detailed below.
.
Drawings
The drawings were received on 07 January 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-37, 39, 44, 46, 60-62, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schriver et al (US 2004/0122369).
Regarding claim 35, Schriver discloses:
A pharmaceutical delivery device (10; Fig. 1) comprising: (a) a cartridge (32, 70) containing a fluid (¶0083), said cartridge (32, 70) including: (i) a layer defining a light pipe section (246; Fig. 26; ¶0123 – the light-diffusing strip is a layer that diffuses light along the longitudinal axis of the of the reservoir 24) which acts as a light pipe having an input location (¶0123 – the radially outermost part of the sleeve 246 acts as an input location because it is flush with the light sources 240); and (ii) a light diffusing section (264) optically coupled to said light pipe (¶0123-0124); and (b) a light source (240) optically coupled to said cartridge (32, 70) at said input location to said light pipe (246) (¶0119 – the light sources 240 emit light through the sleeve 246 to pass light to the cartridge 70), such that at least some light from said light source entering at said input location is diffused at said light diffusing section (¶0124), wherein said layer (246) is configured to diffuse light having a wavelength selected according to at least one visually perceptive property of said fluid (¶0120 - the diffused light is intended to illuminate the syringe and the fluid in order to monitor the device for air bubbles or otherwise, so the light is chosen in order to be able to illuminate the fluid within the cartridge, meaning that the wavelength of the light is chosen based on the fluid property of visibility).
Regarding claim 36, Schriver discloses:
The device according to claim 35, further comprising a housing (12) defining a void (space between arms 90, 92) therein for said cartridge (32, 70) and having at least one window (area adjacent to the light sources 240 acts as a window) that overlaps with part of said void (the cited window and the cited void are parallel to one another); wherein said cartridge (32, 70) is positioned within said void (Fig. 7) and said light source (240) is positioned within said housing (¶0119 – the light sources 240 are on the inside of arm 90 and are therefore within the housing 12), such that said at least some light which is diffused at said light diffusing section, exits said housing through said window (¶0124 – the light diffusing strip 264 fully diffuses the light entering the syringe cartridge 70).
Regarding claim 37, Schriver discloses:
The device according to claim 35, wherein said fluid is a bioactive material (¶0004 – imaging fluid).
Regarding claim 39, Schriver discloses:
The device according to claim 35, wherein said light diffusing section (264) comprises at least one protruding element (Fig. 26 – the diffusing section 264 protrudes from the groove 266, which is part of the inner surface of sleeve 32c).
Regarding claim 44, Schriver discloses:
(240) is a plurality of light sources, where the plurality of light sources are up to 7 light sources and at least 2 light sources (240; Fig. 1 – there are 5 light sources).
Regarding claim 46, Schriver discloses:
The device according to claim 35, wherein said light diffusing section transmits 80% of said light from said light source (¶0124 – all of the light gets diffused).
Regarding claim 60, Schriver discloses:
A pharmaceutical delivery device (10; Fig. 1) having a void (space between arms 90, 92) for containing a cartridge and at least one window (area adjacent to light sources 270 acts as a window), comprising: (a) a cartridge (32, 24) having a cylindrical body portion (see Image 1 below) having an inner surface (inner surface of inner wall 70) that defines a reservoir (24) containing a fluid (¶0083) and an outer surface (32) opposite the inner surface (70) (the outer surface 32 is opposite the inner surface 70 because the outer surface is parallel to the inner surface of wall 70 and surrounds wall 70 on the outside), at least a portion of said cartridge (32, 24) defining a light pipe (246; Fig. 26; ¶0123 – the light-diffusing strip diffuses light along the longitudinal axis of the of the reservoir 24) having a light input location (¶0123 – the radially outermost part of the sleeve 246 acts as an input location because it is flush with the light sources 240), wherein one of the outer and inner surfaces (specifically, outer surface 32) is at least partially lined with a layer (¶0123 – the light-diffusing strip is a layer that diffuses light along the longitudinal axis of the of the reservoir 24) that comprises a light diffusing section (264) optically coupled to said light pipe (246) and aligned with said window when said cartridge (32, 24) is positioned in said void (Fig. 7); and (b) a light source (240) optically coupled to said layer (246) at said input location to said light pipe (¶0119 – the light sources 240 emit light through the sleeve 246 to pass light to the cartridge 70), such that at least some light from said light source entering at said input location is diffused at said light diffusing section (¶0124 – the light diffusing strip 264 fully diffuses the light entering the syringe cartridge 70).
Image 1. Annotated portion of Fig. 4

    PNG
    media_image1.png
    311
    764
    media_image1.png
    Greyscale

Regarding claim 61, Schriver discloses:
The device according to claim 60, wherein at least a portion of said layer (246) comprises an adhesive surface for attaching onto a surface of said cartridge (¶0123 – the light diffusing strip 264 is attached to the inner surface of sleeve 32 of the cartridge 32, 70 via adhesive).
Regarding claim 62, Schriver discloses:
The device according to claim 60, wherein said layer is at least partially transparent (¶0079 – the layer 246 is part of sleeve 32 which is preferably a clear plastic material).
Regarding claim 65, Schriver discloses the device according to claim 60, wherein said layer (246) is fully capable of diffusing light having a wavelength selected according to at least one visual perceptive property of said fluid (¶0120 - the diffused light is intended to illuminate the syringe and the fluid in order to monitor the device for air bubbles or otherwise, so the light is chosen in order to be able to illuminate the fluid within the cartridge, meaning that the wavelength of the light is chosen based on the fluid property of visibility).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Schriver in view of Weinandy (US 2013/0138040).
Regarding claim 38, Schriver discloses the device according to claim 35 but is silent regarding control circuitry. However, Weinandy teaches an injection device with a light further comprising a control circuitry (300; Fig. 3; ¶0102) having instructions to operate said light source in accordance with a status of the pharmaceutical delivery device (¶0102 – the light connects and lights up when device is assembled properly, therefore acts as a safety measure). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Schriver to incorporate control circuitry as taught by Weinandy in order to be able to interact with the light source and to act as a safety measure during assembly and use of the device.
claim 43, Schriver discloses the device according to claim 35 but is silent regarding the device according to claim 35 but is silent regarding indicia. However, Weinandy teaches an injection device with a light (Fig. 2A) where dose dial is proximate to the light pipe and is fully capable of being seen from one direction to see both elements. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Schriver to incorporate indicia as taught by Weinandy in order to more clearly and closely monitor the amount of fluid in the device during use.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Schriver in view of Mandro et al (US 2004/0135078).
Regarding claim 63, Schriver discloses the device according to claim 62 but is silent regarding the light diffusing section having markings. However, Mandro teaches an injection device with a light where the “marking” are slots (46; Fig. 2) that only allow wavelengths that can pass through the slots. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Schriver to incorporate markings as taught by Mandro in order to provide a visual cue for information about the device, such as type of fluid or amount of fluid used.
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Schriver in view of Mandro further in view of Schabbach et al (US 2015/0202375).
Regarding claim 64, Schriver in view of Mandro discloses the device according to claim 63 but is silent about the markings being text. However, Schabbach teaches having markings in the form of numerals to indicate how much fluid is left. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Schriver to incorporate numberical markings as taught by Mandro and Schabbach in order to provide a visual cue for information about the device, such as amount of fluid used.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/28/2021